Per Curiam.
None of the points raised on this motion were overlooked. Our view was that the jury could say the overturning of the car and plaintm s injuries, *722were due to reckless driving in the defendant’s effort to pass the car ahead of him. We also were of opinion that the jury could say that plaintiff did not ride with an intoxicated driver. The defendant testified that he was sober, and then called witnesses to prove that he was drunk. The jury preferred to believe him rather than the witnesses he called. In all other respects the defendant sought to exculpate himself. He swore that plaintiff was asleep at the time of the occurrence, and also swore that the accident was not due to his efforts to pass a car ahead of him, but was due to a blow-out of his tire at a point one-half mile beyond the ear which he passed, and in which event, the jury, if they accepted his story, would have been justified in finding a verdict for the defendant. The motion for reargument should be denied, with ten dollars costs and disbursements, and the motion for leave to appeal to the Court of Appeals should be denied. Present ■— Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ. Motion for reargument denied, with ten dollars costs. Motion for leave to appeal -to the Court of Appeals denied.